DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark S. Starzomski, Reg. No. 62,441.
The application has been amended as follows: 
1.   	(Currently amended) A method comprising:
receiving, by a first device, a reference signal for channel estimation;
transmitting, by the first device, feedback information regarding a transmission scheme selected from beamforming and channel modulation transmission scheme pertaining to data transmission between the first device and a second device remote from the first device; and 
transmitting, by the first device, configuration information for the selected transmission scheme

9.	(Currently amended) An apparatus comprising:
	a processor; and
	a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to:
receive a reference signal for channel estimation;
transmit feedback information regarding an adaptively determined transmission scheme selected from beamforming and a channel modulation transmission scheme pertaining to data transmission between the apparatus and a second apparatus remote from the apparatus; and
transmit configuration information for the selected transmission scheme 

11.   	(Currently amended) A method comprising:
transmitting, by a first device, a reference signal for channel estimation;
receiving, by the first device, feedback information regarding a transmission scheme selected from beamforming and a channel modulation transmission scheme pertaining to data transmission between the first device and a second device remote from the first device; and
receiving, by the first device, configuration information for the selected transmission scheme

19.	(Currently amended) An apparatus comprising:
	a processor; and
	a computer-readable medium, having stored thereon computer executable instructions, that when executed cause the apparatus to:
transmit a reference signal for channel estimation;
receive feedback information regarding transmission scheme selected from beamforming and a channel modulation transmission scheme pertaining to data transmission between the apparatus and a second apparatus remote from the apparatus; and
receive configuration information for the selected transmission scheme

Response to Amendment and Arguments
1. The amendment filed 05/06/22 has been entered. Examiner and Applicant’s representative further agreed to the examiner’s amendments detailed above.
2. Claims 1-20 are allowed.

Allowable Subject Matter
4. Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant application is directed to a method for adaptive transmission scheme for various modulations
Prior art was found for the claims as follows:
• Zhu (Pub. No. US 2019/0199415 A1)
• Basar (Pub. No. WO 2018/056917 A1)
• Miao (Pub. No. WO 2013/067670 A1)
• Kalachikov ("Performance Evaluation of the SRS Based MIMO Channel Estimation on 5G NR Open Source Channel Model," 2021 IEEE 22nd International Conference of Young Professionals in Electron Devices and Materials (EDM), 2021, pp. 124-127, doi: 10.1109/EDM52169.2021.9507598)
• Kadous (Pub. No. US 20080117999 A1)
• Lee (Pub. No. US 2017/0093474 A1)

Examiner finds Applicant’s representative’s argument persuasive that neither Zhu, that would be the closest prior art, nor the other cited references, specifically teach at least the feature of "transmitting, by the first device, feedback information regarding a transmission scheme selected from beamforming and channel modulation transmission scheme pertaining to data transmission between the first device and a second device remote from the first device," as recited in amended independent claim 1.  The other independent claims 9, 11, and 19 recite a substantially similar limitation (with transmit being replaced by receive for claims from the point of view of a device on the other end of the communication) as the above limitation recited in independent claim 1.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412